Citation Nr: 0927672	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-26 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post operative 
hemilaminectomy, discectomy and formaninotomy at L4-L5 and 
L5-S1 with recurrent herniated nucleus pulposus, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1988 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDING OF FACT

The Veteran's back condition is manifested by forward flexion 
of the thoracolumbar spine to 65 degrees and combined range 
of motion of the thoracolumbar spine to 172 degrees, with no 
medical evidence that a physician prescribed the Veteran bed 
rest for incapacitating episodes of intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post operative hemilaminectomy, discectomy and formaninotomy 
at L4-L5 and L5-S1 with recurrent herniated nucleus pulposus 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, a May 2004 letter, issued prior to the decision 
on appeal, provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  This letter advised the Veteran of what information 
and evidence is needed to substantiate 
a claim for an increased rating, including evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  A May 2006 
letter provided the Veteran with notice of the information 
and evidence needed to establish a disability rating and an 
effective date for his claimed disability.  Lastly, a May 
2008 letter informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The letter provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation and 
provided relevant rating criteria.  The case was last 
readjudicated in December 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records, lay 
statements, and a VA authorized examination reports. 

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The pertinent rating criteria for 
his back disability were provided in the May 2008 letter.  
The Veteran was an active participant in the claims process 
by submitting lay and medical evidence.  Thus, the Veteran 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent 


the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Disabilities 
must be reviewed in relation to their history. 38 C.F.R. § 
4.1 (2008).  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervations, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

A March 1996 rating decision established service connection 
for post operative hemilaminectomy, discectomy and 
formaninotomy at L4-L5 and L5-S1 with recurrent herniated 
nucleus pulposus.  The condition has been evaluated as 20 
percent disabling since February 1, 1998.  The Veteran filed 
his claim for an increased rating on May 20, 2003.

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, there became effective 
new regulations for the evaluation 
of service-connected disabilities of the spine.  See Schedule 
for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454-56 
(Aug. 27, 2003).  If the application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 
(April 10, 2000).  

The rating criteria in effect prior to September 27, 2003 for 
evaluating limitation of motion or lumbosacral strain provide 
a 20 percent evaluation for moderate limitation of motion or 
for muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 
40 percent evaluation requires severe limitation of motion or 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295.

When evaluating intervertebral disc syndrome a 20 percent 
evaluation is indicated where there was evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent evaluation, under those same regulations, required 
demonstrated evidence of incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (effective from September 23, 2002 through 
September 25, 2003), Diagnostic Code 5243 (effective 
September 26, 2003).  For the purpose of evaluation under 
Diagnostic Codes 5293 and 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Under the current schedular criteria the Veteran may be 
evaluated for intervertebral disc syndrome under either the 
(above) Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, or under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, Note (6).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis. A 40 
percent evaluation requires evidence of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a (effective September 
26, 2003)

Pursuant to the revised rating criteria, intervertebral disc 
syndrome can also be evaluated by combining, under 38 C.F.R. 
§ 4.25, separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation."  Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the criteria for the most 
appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) and General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (effective 
September 26, 2003).

Turning to the evidence, a July 2004 letter from Dr. Mast 
noted that the Veteran had a partial hemilaminectomy at L5 on 
the left due to disk prolapse.  The physician also noted that 
the Veteran had scarred modifications around the nerve-root 
and intervertebral disc protrusion at L4/5 and L5/S1.  The 
physician found that, due to the Veteran's intervertebral 
disc damage, there is a chain-tendinosis with faulty muscular 
stresses and a reduced ability to bear pressure.  An August 
2004 letter from the physician noted that the Veteran could 
not lift objects over 10 kgs or work stooped; and that he 
should avoid constant changes in temperature and work in 
continuous standing or sitting position.  Another August 2004 
sick note with an illegible signature noted that the Veteran 
would be unable to work from August 2, 2004 to August 22, 
2004.  An additional, undated, letter from this physician 
noted that the Veteran must avoid prolonged standing or 
stooped position work, lifting of heavy loads, and he must 
cool the musculature, change hot-cold traction as well as 
prolonged sitting only with a fitted lordosis support. 

In hid March 2006 Veteran notice of disagreement he noted 
that he was having problems with his bilateral legs.  He 
stated that initially it was just his left leg, but that now 
both legs bother him.  He also reported that he had his 
spinal canal "cleaned out" because the nerve to his left 
leg was being pinched.  In a statement attached to his August 
2006 substantive appeal the Veteran indicated that while he 
did have to cancel one examination, he did not receive notice 
regarding the second examination.  The Veteran then requested 
that an additional examination be scheduled.  In a September 
2006 letter the Veteran again requested an examination.

Prior to the February 2007 examination the Veteran secured 
two letters from his treating physicians.  A letter from Dr. 
Mast noted that the Veteran had a history of a partial 
laminectomy and flavectomy, and that he continued to suffer 
from pain in the sciatic area due to cicatrical changes 
around the left nerve root of S1.  The letter continued that 
the Veteran still had disk damage in the lower lumbar spine 
region giving the Veteran limitations regarding the physical 
stress tolerance and work capacity.  The second letter, from 
a Dr. Klier, included a nuclear spine tomography of the 
lumbar spine taken in January 2007.  The test showed normal 
lumbar spine lordosis, normal structure of the lumbar spine, 
osteophytic anterior margin formation at L 4/5, signs of 
diminished signal projection of the disks L4/5 and L5/S1, 
broad based disk protrusion at the level of L4/5 without a 
pressure effect, and evidence of left side displacement of 
the dural sac.  The letter also noted that there was 
thickening of the nerve root of the L5, left side in the 
intraspinal aspect, with evidence of perineural connective 
tissue, and moderate osteochondrosis L4/5 and L5/S1 
accentuate on the left side.  

The February 2007 VA authorized examiner noted that the 
Veteran complained of non-radiating sacral pain, painful 
attacks that can last up to 6 weeks, and severe restriction 
of bending of the trunk.  The Veteran had an unrestricted and 
fluent gait, without the use of orthopedic aids.  Physical 
examination revealed an 8 cm scar, partly caked on base.  The 
Veteran had severe paralumbar muscle tension on both sides, 
pain on pressure over paralumbar muscles, and a positive 
sacrum spring test.  The Veteran's range of motion tilting 
right and left were 25 degrees passive and 23 degrees active 
both ways, with pain at 23 degrees.  Rotation right and left 
were 30 degrees passive and 28 degrees active with pain at 28 
degrees.  The Veteran had flexion to 70 degrees passive and 
65 degrees active, and extension to 10 degrees passive and 5 
degrees active with pain starting at 5 degrees on extension.  
A January 2007 MRI was noted to show perineural fibrosis 
around radix L5 left and S1 left, minor shift to left of 
dural hose, broad-based disc protrusion L4/5 and L5/S1 
vertebra, and widespread osteochondrosis L4/5 and L5/S1.  The 
examiner diagnosed the Veteran with degenerative lumbar spine 
syndrome with restriction of function, status post nucleotomy 
and hemilaminectomy L4/5, with perineural scarring, disc 
protrusion L4/5 and L5 vertebra, and recurrent left side 
sensible S1 radiculopathy without motoricity deficit.

E-mail correspondence contained in the claims file showed 
that the RO noted that more information was required 
concerning motion, and a March 2008 letter had been sent 
requesting an additional examination.  The Veteran indicated 
that he then requested an examination in Frankfurt again.  
The Frankfurt office informed him that he would have an 
examination done by the same physician and the Veteran 
decided to see his personal physician in Stuttgart to get the 
additional range of motion tests done.  An April 2008 letter 
from a Dr. Severin noted that an April 2008 MRI of the 
Veteran's spine showed perineural fibrosis around the root L5 
and S1.  The physician also noted that the Veteran had 
restricted mobility "and a finger-floor distance of 30 cm, 
Schober indicator 10/14 cm, Ott's indicator 30/31 cm, and 
muscular imbalance with painful restriction to mobility."  

Two lay statements are also contained in the claims folder.  
The Veteran's wife noted that the Veteran must miss a lot of 
work due to his back pain and his legs, and that she has seen 
him unable to sit or lie down because of his pain.  The 
second letter, from a coworker, described that the Veteran 
has back pain and problems with his legs "falling asleep" 
and having to take numerous days off of work for his 
problems.

In September 2008 the Veteran presented to the emergency room 
for back pain.  The physician diagnosed nucleus-pulposus-
prolapse, LS-syndrome, status post lumbar ischialgia.  The 
physician recommended lighter physical duty without longer 
periods of forced positions and exertions.

The Veteran's back condition can be rated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on incapacitating Episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The range of motion findings on VA authorized examination 
revealed forward flexion to 65 degrees, and a combined range 
of motion of the thoracolumbar spine of 172 degrees.  Also 
the Veteran presented to the examination without orthopedic 
aids and without gait abnormality.  There was no notation of 
muscle spasms, although a high degree of myogelosis 
(hardening) of the muscle on both sides was noted.  There was 
mention of pain of the para lumbar muscles during the 
February 2007 examination and the April 2008 letter noted 
muscular imbalance with painful restriction to mobility.  The 
range of motion findings fall within the 10 percent rating 
criteria under the current rating criteria and reflect at 
most moderate limitation of motion under the old criteria.  
Similarly, the private treatment report from April 2008 notes 
that the Veteran's finger to floor distance was 30 cm, which 
does not suggest severe limitation of motion or forward 
flexion limited to 30 degrees.  In addition, severe 
lumbosacral strain has not been noted.

Thus, even taking into consideration the Veteran's complaints 
of pain, the evidence does not reflect findings which more 
nearly approximate the criteria for a higher evaluation under 
Diagnostic Codes 5292 or 5295, or the General Rating Formula 
for Diseases and Injuries of the Spine.  

The Board also notes that the Veteran reported to the VA 
authorized examiner that he has back pain attacks that can 
last up to six weeks, and that he has missed periods of work 
due to back pain.  The medical evidence contained in the 
claims file includes recommendations by physicians that the 
Veteran needs sedentary work, and to avoid standing, strain, 
and heavy lifting.  The evidence also shows that the Veteran 
has been prescribed several medications for his back pain.  
The claims file also contains a slip which recommends that 
the Veteran not return to work for 20 days in August 2004.  
However, the treatment records do not indicate that the 
Veteran has been prescribed bed rest by a physician, to 
support a finding that he suffers from incapacitating 
episodes as defined by the regulations.  

The Board acknowledges that the Veteran complains of leg pain 
attributed to his back condition.  However, neurological 
testing revealed present but weak reflexes bilaterally, but a 
negative Lasegue sign and no sensomotoric deficits.  The 
examiner diagnosed the Veteran with recurrent left side 
sensible S1 radiculopathy (posterior sciatica), without 
motoricity deficit.  

To warrant a separate compensable rating for neurological 
symptoms, the evidence must show mild incomplete paralysis of 
the sciatic nerve.  Complete paralysis of the sciatic nerve 
exists when the foot dangles and drops, no active movement is 
possible of muscles below the knee, flexion of is knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The objective medical evidence 
reflects that there are no sensory or motor deficits in the 
lower extremities.  Thus, a separate rating for his radicular 
complaints is not warranted. 

The Board has also considered whether the Veteran's 
associated scar warrants the assignment of a separate, 
compensable rating pursuant to any of the diagnostic codes 
set forth at 38 C.F.R. § 4.118 (2007).  See Esteban v. Brown, 
6 Vet. App. 529 (1994).  In this case, however, there is no 
basis for the assignment of any such rating.  The Board 
observes that the February 2007 examination revealed that the 
Veteran had an 8 cm somewhat keloidal scar on his back from 
his back surgeries.  The examiner noted that the scar was 
irritation free, and there is no indication in the record 
that the scar itself is tender.  As the scar was only 8 cm 
long and was not associated with any tenderness, ulceration, 
adherence, instability, or tissue loss, the Veteran's scar 
would not support the assignment of a separate compensable 
rating under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 
(2008).

In light of the above, the Board finds that the Veteran's 
back condition warrants a 20 percent rating, and no higher, 
for the entire claim period and entitlement to an increased 
rating is denied.

Finally, the Board has considered whether the Veteran's back 
condition presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for higher or separate ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim for an increased rating for his back 
condition, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an increased rating for post operative 
hemilaminectomy, discectomy and formaninotomy at L4-L5 and 
L5-S1 with recurrent herniated nucleus pulposus (back 
condition), currently evaluated as 20 percent disabling, is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


